 1
 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                               Aug 29, 2019
                                                                   SEAN F. MCAVOY, CLERK

 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 SARA LYN LYNCH,
10              Plaintiff,                        NO. 2:18-cv-0354-SAB
11              v.
12 EQUIFAX INFORMATION SERVICES                   ORDER OF DISMISSAL
13 LLC,
14              Defendant.
15
16        Before the Court is Plaintiff’s Stipulated Motion/Order of Dismissal with
17 Prejudice and Without Costs or Fees, ECF No. 19. Pursuant to Fed. R. Civ. P.
18 41(a)(1)(A)(ii), Plaintiff moves to dismiss this case with prejudice. The Court finds
19 good cause to accept the notice and enter it into the record.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER OF DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Plaintiff’s Stipulated Motion/Order of Dismissal with Prejudice and
 3 Without Costs or Fees, ECF No. 19, is ACCEPTED and ENTERED into the
 4 record.
 5        2. This matter is DISMISSED with prejudice and without costs or attorney
 6 fees to any party.
 7        3. Any pending motions are dismissed as moot.
 8        4. The trial date and any remaining pretrial deadlines are stricken
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, to provide copies to counsel, and close this file.
11        DATED this 29th day of August 2019.
12
13
14
15
16
17
                              Stanley A. Bastian
18
                          United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL Ԅ 2
